Mr. Justice Paxson
delivered the opinion of the court, November 15th 1875.
We think the affidavit of defence filed in this case, while not as specific as it might have been, was nevertheless sufficient to prevent judgment. The copy of the note filed by the plaintiff below goes to sustain the denial of his title contained in the affidavit referred to. It is endorsed “ William Dilworth, Jr.; pay R. McCurdy, Cash.” This is a special endorsement, and upon its face conveys no title to the plaintiff below. The further allegation that the note in controversy was procured by false and fraudulent representations, and that the consideration thereof has failed, coupled with the denial of said plaintiff’s title, was sufficient to pnt the latter upon proof that he is a boná fide holder.
Judgment reversed and a procedendo awarded.